Case 8:19-cv-00243-DOC-DFM Document 450 Filed 08/03/20 Page 1 of 7 Page ID #:32993



  1
  2
  3
  4
  5                                                                        JS-6
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 10
      ABC SERVICES GROUP, INC., et al.,     Lead Case: 8:19-cv-00243-DOC-DFM
 11
                            Plaintiff,      Hon. David O. Carter
 12
            v.                              FINAL JUDGMENT
 13
      HEALTH NET OF CALIFORNIA,
 14   INC., et al.,
 15                         Defendants.
 16
      AND CONSOLIDATED ACTIONS
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                   FINAL JUDGMENT
Case 8:19-cv-00243-DOC-DFM Document 450 Filed 08/03/20 Page 2 of 7 Page ID #:32994


      LEAD CASE CONSOLIDATED WITH:
  1   1.  8:19-cv-00531-DOC-DFM (ABC Services Group, Inc. v. United Healthcare
  2       Services, Inc., et al.)
  3   2.    8:19-cv-00803-DOC-DFM (ABC Services Group, Inc. v. USAble Mutual
  4         Insurance Company, et al.)

  5   3.    8:19-cv-00776-DOC-DFM (ABC Services Group, Inc. v. Health Care Service
            Corporation, et al.)
  6
  7   4.    8:19-cv-00789-DOC-DFM (ABC Services Group, Inc. v. Blue Cross and Blue
            Shield of Alabama, et al.)
  8
      5.    8:19-cv-00677-DOC-DFM (ABC Services Group, Inc. v. Anthem Blue Cross
  9         Life and Health Insurance Company, et al.)
 10
      6.    8:19-cv-00530-DOC-DFM (ABC Services Group, Inc. v. Blue Shield Life and
 11         Health Insurance Company, et al.)
 12   7.    8:20-cv-00175-DOC-DFM (ABC Services Group, Inc. v. Humana Behavioral
 13         Health, Inc., et al.)
 14   8.    8:19-cv-00777-DOC-DFM (ABC Services Group, Inc. v. Defendants Aetna
 15         Health and Life Insurance Company, et al.)

 16   9.    8:19-cv-00804-DOC-DFM (ABC Services Group, Inc. v. Bluecross Blueshield
            of Tennessee, Inc., et al.)
 17
 18   10.   8:19-cv-02070-DOC-DFM (ABC Services Group, Inc. v. Scott and White
            Health Plan., et al.)
 19
      11.   8:19-cv-02125-DOC-DFM (ABC Services Group, Inc. v. Cigna Healthcare of
 20
            California, Inc., et al.)
 21
      12.   8:19-cv-02136-DOC-DFM (ABC Services Group, Inc. v. HMC Healthworks,
 22
            Inc., et al.)
 23
      13.   8:19-cv-02138-DOC-DFM (ABC Services Group, Inc. v United Medical
 24
            Resources, Inc., et al.)
 25
      14.   8:19-cv-02163-DOC-DFM (ABC Services Group, Inc. v. Connecticare, Inc., et
 26         al.)
 27
 28   15.   8:19-cv-02165-DOC-DFM (ABC Services Group, Inc. v. PacificSource Health
            Plans, et al.)
                                            2                          FINAL JUDGMENT
Case 8:19-cv-00243-DOC-DFM Document 450 Filed 08/03/20 Page 3 of 7 Page ID #:32995



  1   16.   8:19-cv-02168-DOC-DFM (ABC Services Group, Inc. v. Sierra Health and Life
  2         Insurance Company, Inc., et al.)

  3   17.   8:19-cv-02122-DOC-DFM (ABC Services Group, Inc. v. Medical Mutual of
            Ohio, et al.)
  4
  5   18.   8:19-cv-02242-DOC-DFM (ABC Services Group, Inc. v. Group Health Plan,
            Inc., et al.)
  6
  7   19.   8:19-cv-02183-DOC-DFM (ABC Services Group, Inc. v. Golden Rule
            Insurance Company, et al.)
  8
  9   20.   8:19-cv-02180-DOC-DFM (ABC Services Group, Inc. v. Amerihealth
            Insurance Company of New Jersey, et al.)
 10
 11   21.   8:19-cv-02182-DOC-DFM (ABC Services Group, Inc. v. Meritain Health, Inc.,
            et al.)
 12
 13   22.   8:19-cv-02204-DOC-DFM (ABC Services Group, Inc. v. Beacon Health
            Options, Inc., et al.)
 14
 15   23.   8:19-cv-02131-DOC-DFM (ABC Services Group, Inc. v. Coventry Health Care,
            Inc., et al. [previously 8:19-cv-09432-DOC-DFM])
 16
 17   24.   8:19-cv-02219-DOC-DFM (ABC Services Group, Inc. v. MHNet Specialty
            Services, LLC., et al.)
 18
      25.   8:19-cv-02172-DOC-DFM (ABC Services Group, Inc. v. Providence Health
 19
            Plan, et al.)
 20
      26.   8:19-cv-02171-DOC-DFM (ABC Services Group, Inc. v. First Health Group
 21         Corporation, et al.)
 22
 23   27.   8:19-cv-02118-DOC-DFM (ABC Services Group, Inc. v. Molina Healthcare,
            Inc., et al.)
 24
 25   28.   8:19-cv-02129-DOC-DFM (ABC Services Group, Inc. v GHI, Inc., et al.)1

 26
 27
      1
           The Clerk of the Court entered the default against defendant GHI, Inc., the only
 28   named defendant in Case No. 8:19-cv-02129 (ECF No. 343). There has been no
      judgment entered against this party to date.
                                                3                          FINAL JUDGMENT
Case 8:19-cv-00243-DOC-DFM Document 450 Filed 08/03/20 Page 4 of 7 Page ID #:32996


                           FINAL JUDGMENT IN A CIVIL CASE
  1
            A.    The parties in these consolidated actions and subject to this Final
  2
      Judgment in a Civil Case (the “Judgment”) include Plaintiff ABC SERVICES
  3
      GROUP, INC., in its capacity as assignee for the benefit of creditors of Morningside
  4
      Recovery, LLC (“Plaintiff”) on the one hand, and defendants HEALTH NET OF
  5
      CALIFORNIA, INC.; HEALTH NET LIFE INSURANCE COMPANY; HEALTH
  6
      NET, INC.; HEALTH NET HEALTH PLAN OF OREGON, INC.; HEALTH NET
  7
      OF ARIZONA, INC.; UNITED HEALTHCARE SERVICES, INC.; UNITED
  8
      BEHAVIORAL HEALTH; OPTUM SERVICES, INC; USABLE MUTUAL
  9
      INSURANCE COMPANY, doing business as ARKANSAS BLUE CROSS AND
 10
      BLUE SHIELD and BLUE CROSS AND BLUE SHIELD OF ARKANSAS BLUE
 11
      ADVANTAGE; BLUE CROSS AND BLUE SHIELD OF KANSAS, INC.; BLUE
 12
      CROSS AND BLUE SHIELD OF KANSAS CITY; BLUE CROSS AND BLUE
 13
      SHIELD OF MISSISSIPPI; HEALTH CARE SERVICE CORPORATION, doing
 14
      business as BLUE CROSS AND BLUE SHIELD OF OKLAHOMA; BLUE CROSS
 15
      AND BLUE SHIELD OF ALABAMA; ANTHEM BLUE CROSS LIFE AND
 16
      HEALTH INSURANCE COMPANY; ANTHEM, INC., dba ANTHEM HEALTH,
 17
      INC.; BLUE CROSS OF CALIFORNIA, INC.; THE ANTHEM COMPANIES OF
 18
      CALIFORNIA, INC.; BLUE SHIELD OF CALIFORNIA LIFE AND HEALTH
 19
      INSURANCE COMPANY; CALIFORNIA PHYSICIAN’S SERVICE; HUMANA
 20
      HEALTH PLAN OF CALIFORNIA, INC.; HUMANA BEHAVIORAL HEALTH,
 21
      INC.; HUMANA, INC.; HUMANA INSURANCE COMPANY; HUMANA
 22
      HEALTH PLAN, INC.; HUMANA EMPLOYERS HEALTH PLAN OF GEORGIA,
 23
      INC.; HUMANA HEALTH BENEFIT PLAN OF LOUISIANA, INC.; HUMANA
 24
      HEALTH PLAN OF TEXAS, INC.; AETNA HEALTH AND LIFE INSURANCE
 25
      COMPANY; BLUECROSS BLUESHIELD OF TENNESSEE, INC.; SCOTT AND
 26
      WHITE HEALTH PLAN; SCOTT AND WHITE HEALTHCARE; SCOTT AND
 27
      WHITE CARE PLANS; COMPSYCH CORPORATION; CIGNA HEALTHCARE
 28
      OF CALIFORNIA, INC.; CIGNA BEHAVIORAL HEALTH OF CALIFORNIA,
                                               4                             FINAL JUDGMENT
Case 8:19-cv-00243-DOC-DFM Document 450 Filed 08/03/20 Page 5 of 7 Page ID #:32997


      INC.; CIGNA HEALTH AND LIFE INSURANCE COMPANY; HMC
  1
      HEALTHWORKS, INC.; UNITED MEDICAL RESOURCES, INC.;
  2
      CONNECTICARE, INC.; PACIFICSOURCE HEALTH PLANS; SIERRA HEALTH
  3
      AND LIFE INSURANCE COMPANY, INC.; EMBLEMHEALTH PLAN, INC.;
  4
      MEDICAL MUTUAL OF OHIO; MEDICAL MUTUAL SERVICES, LLC; GROUP
  5
      HEALTH PLAN, INC., doing business as HEALTHPARTNERS, INC.; GOLDEN
  6
      RULE INSURANCE COMPANY; AMERIHEALTH INSURANCE COMPANY OF
  7
      NEW JERSEY, doing business as AMERIHEALTH NEW JERSEY; MERITAIN
  8
      HEALTH, INC.; BEACON HEALTH OPTIONS, INC.; BEACON HEALTH
  9
      STRATEGIES, LLC; VALUEOPTIONS OF CALIFORNIA, INC.; COVENTRY
 10
      HEALTH CARE, INC.; MERITAIN HEALTH, INC.; MHNET SPECIALTY
 11
      SERVICES, LLC; SIERRA HEALTH AND LIFE INSURANCE COMPANY, INC.;
 12
      PROVIDENCE HEALTH PLAN; PROVIDENCE HEALTH ASSURANCE;
 13
      PROVIDENCE HEALTH & SERVICES; FIRST HEALTH GROUP
 14
      CORPORATION; MOLINA HEALTHCARE, INC.; and MOLINA HEALTHCARE
 15
      OF CALIFORNIA, INC. (collectively “Consolidated Defendants” or “Defendants”)
 16
      on the other.
 17
            B.        On November 27, 2019, this Court issued its Minute Order within which
 18
      the Hon. David O. Carter ordered Plaintiff to “file with the Court a table listing (i) the
 19
      unique causes of action raised across all complaints in these consolidated cases, and
 20
      (ii) the Defendants against which each cause of action is asserted.” [ECF No. 125,
 21
      page 1.]
 22
            C.        On December 9, 2019, Plaintiff filed its Response to November 27, 2019
 23
      Minute Order. [ECF No. 150.]
 24
            D.        On January 21, 2020, Defendants filed their Motion to Dismiss the
 25
      Consolidated Complaints filed by Plaintiff (the “Consolidated Motion to Dismiss”).
 26
      [ECF No. 223.]
 27
            E.        On May 4, 2020, this Court issued its Order Granting Defendants’
 28
      Consolidated Motion to Dismiss, within which the Hon. David O. Carter ruled as
                                                 5                             FINAL JUDGMENT
Case 8:19-cv-00243-DOC-DFM Document 450 Filed 08/03/20 Page 6 of 7 Page ID #:32998


      follows:
  1
  2               1.      The Court dismissed with prejudice Plaintiff’s claims under
  3   ERISA.
  4
                  2.      The Court dismissed with prejudice Plaintiff’s state law claims
  5
      relating to the administration of an ERISA plan;
  6
  7               3.      The Court dismissed without prejudice Plaintiff’s breach of
  8   contract claims relating to non-ERISA plans;
  9
                  4.      The Court dismissed with prejudice Plaintiff’s claims for
 10
      promissory estoppel;
 11
 12               5.      The Court dismissed with prejudice Plaintiff’s claims for quantum
 13   meruit;
 14
                  6.      The Court dismissed with prejudice Plaintiff’s claims for open
 15
      book account; and
 16
                  7.      The Court dismissed with prejudice Plaintiff’s abandoned claims
 17
      for breach of the implied covenant of good faith and fair dealing, breach of implied
 18
      contract, unfair competition and violation of California Health and Safety Code.
 19
                  8.      Additionally, the Court ruled that Plaintiff had personal
 20
      jurisdiction over all of the moving defendants in the Consolidated Motion to Dismiss.
 21
      A true and correct copy of this Court’s May 4, 2020 Minute Order is attached hereto
 22
      and incorporated herein by this reference as Exhibit A. [ECF No. 383]
 23
            F.    On May 7, 2020, Plaintiff filed its Consolidated Amended Complaint.
 24
      [ECF No. 386.]
 25
            G.    On May 18, 2020, Plaintiff filed its Motion for Entry of Judgment
 26
      pursuant to Rule 54(b) as to ERISA claims for relief only. [ECF No. 407.]
 27
            H.    On May 28, 2020, Consolidated Defendants filed their Motion to Dismiss
 28
      the Consolidated Amended Complaint. [ECF No. 411.]
                                                6                             FINAL JUDGMENT
Case 8:19-cv-00243-DOC-DFM Document 450 Filed 08/03/20 Page 7 of 7 Page ID #:32999


            I.     On July 1, 2020, this Court denied Plaintiff’s Motion for Entry of
  1
      Judgment pursuant to Rule 54(b) as to ERISA claims for relief only, a true and correct
  2
      copy of which is attached hereto and incorporated herein by this reference as Exhibit
  3
      B. [ECF No. 434.]
  4
            J.     On July 29, 2020, this Court granted Consolidated Defendants Motion to
  5
      Dismiss the Consolidated Amended Complaint with prejudice, a true and correct copy
  6
      of which is attached hereto and incorporated herein by this reference as Exhibit C.
  7
      [ECF No. 443.]
  8
            K.     In the Court’s July 29, 2020 Order, the Hon. David O. Carter ordered
  9
      Plaintiff to file a list of the remaining defendants in this case, the case number(s)
 10
      corresponding to each remaining defendant, and the claim(s) asserted against each
 11
      remaining defendant. [Id. at page 6.]
 12
            This Court, finding no further claims remain against any of the Consolidated
 13
      Defendants in the Lead Case or any of the Consolidated Cases, hereby GRANTS
 14
      FINAL JUDGMENT in favor of Consolidated Defendants and against Plaintiff
 15
      based upon this Court’s Minute Orders as set forth in ECF Nos. 407 and 434.
 16
            There being no just reason for delay, pursuant to Rule 54(b) of the Federal
 17
      Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
 18
      and without further notice.
 19
            IT IS SO ORDERED.
 20
 21
 22   Dated: August 3, 2020
 23
                                              HON. DAVID O. CARTER
 24                                           UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
                                                 7                              FINAL JUDGMENT
